Citation Nr: 1418095	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  11-32 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service-connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from June 1980 to February 1981.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record (in Virtual VA). 


FINDINGS OF FACT

1. An unappealed March 1981 rating decision denied the Veteran service connection for bilateral pes planus based essentially on a finding that such disability preexisted service and was not aggravated therein.  

2. Evidence received since the March 1981 rating decision raises questions about the etiology of the Veteran's bilateral pes planus, relates to an unestablished fact necessary to substantiate the claim of service connection for pes planus, and raises a reasonable possibility of substantiating the claim.

3. The Veteran's pre-exiting bilateral pes planus is reasonably shown to have increased in severity during, and been aggravated by, his active service.


CONCLUSIONS OF LAW

1. New and material evidence has been received, and the claim of service connection for bilateral pes planus may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2013).

2. Service connection for bilateral pes planus is warranted.  38 U.S.C.A. §§ 1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on the matter; any notice or duty to assist omission is harmless.

New and Material Evidence

An unappealed March 1981 rating decision denied the Veteran service connection for bilateral pes planus based essentially on a finding that such disability preexisted, and was not aggravated by, his service.  The March 1981 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).

The evidence of record in March 1981 consisted of private treatment records from January 1980 and the Veteran's service treatment records (STRs).  Evidence received since the March 1981 rating decision (not of record at the time of that decision, and therefore new) includes private treatment records, a January 2009 VA examination report, an April 2011 VA examination report, and the Veteran's hearing testimony. 

The new private treatment records include a July 2009 report of private evaluation by the Veteran's private physician, Dr. Lisch, that suggests his bilateral pes planus was aggravated beyond its natural progression by his active service.  As such evidence addresses the basis for the prior denial of the appellant's claim, relates to an unestablished fact necessary to substantiate the claim of service connection for bilateral pes planus, and raises a reasonable possibility of substantiating such claim, it is both new and material, and warrants reopening of the claim.

Service Connection

The analysis proceeds to de novo review of the claim.  The Board notes that the Veteran is not prejudiced by the Board's thus proceeding with de novo review of this claim (without returning it to the agency of original jurisdiction upon reopening) because this decision grants the benefit sought. 

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To substantiate a claim of service connection, there must be evidence of: a current disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's STRs show that his bilateral pes planus pre-existed service as it was noted on his service entrance examination in April 1980.  Accordingly, to prevail in his claim, the Veteran must show that the bilateral pes planus was aggravated by service.  Aggravation is shown by demonstrating that a disability increased in severity during service.

On April 1980 service enlistment examination, the Veteran was noted (including by X-ray) to have bilateral pes planus that was asymptomatic [emphasis added], and was found to be qualified for active service.  

The Veteran's STRs show he sought treatment for right ankle pain in November 1980.  An X-ray of the right ankle and foot was negative.  He was found to be medically qualified for full duty, but was restricted to no running or marching and referred for a podiatry consultation.  On evaluation by a podiatrist, the Veteran reported right foot pain upon walking or running long distances.  Orthotics had been ineffective.  Limited motion was found in the subtalar joint of the right foot.  Partial tarsal coalition was also noted.  

On December 1980 Medical Board evaluation, the assessment was bilateral pes planus.  It was further noted that the Veteran was unable to invert his right foot; he was found to be not qualified for retention.  

A December 1980 examination report notes the Veteran complained of right foot pain, which began during basic combat training in July 1980.  The pain was exacerbated by running, marching and standing for prolonged periods of time.  The examiner noted there was pain to sinus tarsi palpation of the right foot and complete absence of subtalar joint and midtarsal joint motion.  The Veteran's calcaneal stance position of his right foot was approximately 5 degrees valgus.  He exhibited an apropulsive gait of the right foot.  Left foot examination was within normal limits except for minimal tenderness in the area of a surgical scar.  The diagnosis was severe pes planus valgus bilaterally, with fibrous coalition of the right subtalar joint.  The examiner opined such disabilities were not aggravated by service.  A December 1980 medical board proceedings report notes the Veteran was found to have fibrous coalition of the right subtalar joint and severe [emphasis added] bilateral pes planus, not aggravated by active duty.  No rationale was provided.   

Private treatment records show the Veteran continued seeking treatment for his feet after service.  

On a VA podiatry examination in January 2009, the diagnosis was moderate bilateral pes planus of hereditary origin, not aggravated by service.  The report of the examination was found to be inadequate (because the examiner did not indicate whether he had reviewed the claims file or private treatment records).  

In the July 2009 private examination report noted above, Dr. Lisch opined that the Veteran's bilateral pes planus had more than likely been aggravated during his active duty service.  He reasoned that had the Veteran "not been in the service carrying heavy packs during marching, he most likely would have had some dysfunction, but not in its accelerated stage as today."  

On April 2011 VA examination, the examiner, an orthopedic surgeon, diagnosed bilateral pes planus that has progressively worsened.  He indicated that he reviewed the claims file, including the Veteran's private treatment records, service medical records, and a prior VA examination report.  He concluded that "the claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury, event, or illness."  He reasoned that the Veteran was born with bilateral flatfoot, had problems with his feet before service and received treatment for the few months he was in service.  He also noted the Veteran was only on active duty for a few months and spent part of that time performing a desk job, but subsequently worked for more than 25 years in jobs that required him to be on his feet.  He found the Veteran's bilateral pes planus had increased in severity since before service, but not beyond its natural progression during his time in service.   

At the May 2013 Board hearing, the Veteran testified that his bilateral pes planus was aggravated by basic training exercises.  

The Veteran's STRs on their face reflect (or at least suggest) that his pes planus increased in severity during service.  On April 1980 enlistment examination, the pes planus, while noted (and confirmed by X-ray), was found to be asymptomatic.  On December 1980 medical board examination, the diagnosis was severe pes planus bilaterally.  The Veteran reported complaints of pain and limited ROM (i.e., it was symptomatic).  

As was noted above, the January 2009 VA examination and opinion were considered inadequate for rating purposes because the examiner did not review the Veteran's claim file.  The Board finds the opinion of the VA examiner who examined the Veteran in April 2011 is also inadequate for rating purposes.  His opinion is conclusory and unaccompanied by a sufficient explanation of rationale.  In particular, while he indicated that he reviewed the Veteran's STRs, he did not address the apparent increase in severity shown by those records, other than dismissing such as "normal progression."  He did not discuss (or cite to literature that discusses) what is the normal progression of pes planus, or explain why the rigors of basic training would not impact on pre-existing flatfeet.  He also did not address Dr. Lisch's opinion in his reasoning.  The opinion associated with the Medical Board in service is also inadequate for rating purposes because there is no stated rationale for the conclusion that the Veteran's bilateral pes planus was not aggravated during service.  

Dr. Lisch, on the other hand, referred to the Veteran's activities in service, including marching with heavy packs (a known basic training activity), as support for his finding that the Veteran's bilateral pes planus was aggravated beyond its natural progression by active service and has remained so since.  Furthermore, the Veteran's testimony provided during the Board hearing (describing an increase in severity of his symptoms in service which has remained) is considered forthright and credible.  He is competent to testify as to the symptoms he experienced.  The Board find's Dr. Lisch's opinion and the Veteran's testimony more probative (than the opinions in the record to the contrary). 

Resolving remaining reasonable doubt in his favor, as is required, the Board concludes that the requirements for establishing service connection for bilateral pes planus are met.


ORDER

The claim of service connection for bilateral pes planus is reopened; service connection for bilateral pes planus is granted on de novo review.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


